The action is to recover damages for personal injuries sustained by plaintiff when a floor board on the porch of a one-family bungalow, where she was a tenant, collapsed. While there was no obligation on the defendant —• the landlord — to repair the floor, she did so, and less than a month after the board broke. The jury were justified in concluding the repairs were made negligently and under the circumstances defendant was hable. (Marks v. Nambil Realty Co., Inc., 245 N. Y. 256.) Judgment for plaintiff and order denying motion for a new trial unanimously affirmed, with costs. Present — Lazansky, P. J., Young, Johnston, Adel and Taylor, JJ.